Vistas las mociones radicadas separadamente por cada una de las demandadas Eussell & Co., Sucesores, y South P. E. Sugar Co. *942(P.R.), por las que solicitan la eliminación de ciertas alegaciones de la querella en este caso presentada, y examinados los alegatos some-tidos a favor y en contra de dichas eliminaciones, se resuelve:
En cuanto a la moción de una y otra demandada, se elimina del apartado d-3 del párrafo 9 de la querella, aquella parte que dice así:
“suma que resulta desproporcionadamente baja cuando se tiene en cuenta el valor de las tierras de labrantío que le fueron traspasadas por South Porto Rico de New Jersey y subsidiarias, las cuales tierras tenían y tienen un valor que monta a millones de dólares.”
Del mismo apartado d-3 del párrafo 9, página 10, aquella parte de las líneas 2, 3 y 4, que dice así:
“se supone aportado por unos socios comanditarios que no tenían voz alguna en la administración, manejo y gestiones de la sociedad;”
Se ordena la eliminación a que se refieren los dos párrafos pre-cedentes, por tratarse de materia argumentativa y no ser la exposi-ción de hechos (ultimate facts).
Se deniega la eliminación de los demás particulares a que se refiere la moción de las demandadas.
Se concede al querellante un término de quince días para enmen-dar su querella en armonía con lo ordenado en esta resolución, y a cada una de estas dos demandadas veinte días para excepcionar o contestar la querella enmendada, dehiendo contarse el término a partir de las fechas en que dichas demandadas, por sus ahogados, fueren notificadas con copia de la querella enmendada.
El Juez Asociado Sr. Wolf está conforme con. esta resolución, excepto en cuanto a la negativa a eliminar en todo o en parte el párrafo 17°. de la querella con sus incisos (1), (2), y (3).